DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Carlson on 16 June 2022.
The application has been amended as follows: 
1.	(Currently amended) 	A touch display device comprising:
a touch panel including a plurality of sensing nodes;
a touch driving circuit configured to encode sensing data obtained by sensing of at least one of the plurality of sensing nodes, and transmit encoded sensing data generated through the encoding; and
a touch controller configured to restore the sensing data by decoding the encoded sensing data, and determine either a presence or an absence of a touch or near touch or touch coordinates based on the sensing data,
wherein the plurality of sensing nodes includes a first sensing node and a second sensing node adjacent to each other, wherein the sensing data includes a sensing value of the first sensing node and a sensing value of the second sensing node, 
wherein the encoded sensing data includes the sensing value of the first sensing node and an encoded sensing value of the second sensing node, and the encoded sensing value of the second sensing node is a difference value between the sensing value of the second sensing node and the sensing value of the first sensing node, 
wherein the plurality of sensing nodes is grouped into a plurality of sensing groups, and the plurality of sensing groups includes a first sensing group and a second sensing group, and
wherein the touch driving circuit comprising:
a sensing circuit block configured to output first sensing signals by sensing  nodes included in the first sensing group, and to output second sensing signals by sensing nodes included in the second sensing group;
an analog-to-digital converter configured to convert the first sensing signals into first sensing values in a digital form during a first conversion period, and to convert the second sensing signals into second sensing values in the digital form during a second conversion period different from the first conversion period;
an encoder configured to generate first encoded sensing data by encoding first sensing data including the first sensing values and the second sensing values during a first encoding period; and
a communication processor configured to transmit the first encoded sensing data during a first transmission period, and 
wherein the first encoding period is terminated after the first conversion period and the second conversion period are terminated, and the first transmission period is initiated after the first conversion period and the second conversion period are terminated.

6.	(Currently amended) 	A touch display device comprising:
a touch panel including a plurality of sensing nodes;
a touch driving circuit configured to encode sensing data obtained by sensing of at least one of the plurality of sensing nodes, and transmit encoded sensing data generated through the encoding; and
a touch controller configured to restore the sensing data by decoding the encoded sensing data, and determine either a presence or an absence of a touch or near touch or touch coordinates based on the sensing data,
wherein the plurality of sensing nodes includes a first sensing node and a second sensing node adjacent to each other, wherein the sensing data includes a sensing value of the first sensing node and a sensing value of the second sensing node, 
wherein the encoded sensing data includes the sensing value of the first sensing node and an encoded sensing value of the second sensing node, and the encoded sensing value of the second sensing node is a difference value between the sensing value of the second sensing node and the sensing value of the first sensing node, 

wherein the plurality of sensing nodes is grouped into a plurality of sensing groups, and the plurality of sensing groups includes a first sensing group and a second sensing group,
wherein the touch driving  circuit includes:
a sensing circuit block configured to output first sensing signals by sensing nodes included in the first sensing group, and to output second sensing signals by sensing nodes included in the second sensing group;
an analog-to-digital converter configured to convert the first sensing signals into first sensing values in a digital form during a first conversion period, and to convert the second sensing signals into second sensing values in the digital form during a second conversion period different from the first conversion period;
an encoder configured to generate first encoded sensing data by encoding first sensing data including the first sensing values during a first encoding period, and generate second encoded sensing data by encoding second sensing data including the second sensing values during a second encoding period different from the first sensing period; and
a communication processor configured to transmit the first encoded sensing data during a first transmission period, and transmit the second encoded sensing data during a second transmission period different from the transmission period, and
wherein the first conversion period, the first encoding period, and the first transmission period are sequentially terminated, and the second conversion period, the second encoding period, and the second transmission period are sequentially terminated.
7.	(Cancelled)
8. 	(Cancelled)
10. 	(Currently Amended) 	A touch driving circuit comprising:
a touch sensing processor configured to generate sensing data obtained by sensing one or more of a plurality of sensing nodes;
an encoder configured to generate encoded sensing data by encoding the sensing data; and
a communication processor configured to transmit the encoded sensing data,
wherein the plurality of sensing nodes includes a first sensing node and a second sensing node adjacent to each other, and the sensing data includes a sensing value of the first sensing node and a sensing value of the second sensing node, and the encoded sensing data includes the sensing value of the first sensing node and an encoded sensing value of the second sensing node, and the encoded sensing value of the second sensing node is a difference value between the sensing value of the second sensing node and the sensing value of the first sensing node,
wherein the plurality of sensing nodes is grouped into a plurality of sensing groups, and the plurality of sensing groups includes a first sensing group and a second sensing group, and
wherein the touch driving circuit comprising:
a sensing circuit block configured to output first sensing signals by sensing nodes included in the first sensing group, and to output second sensing signals by sensing nodes included in the second sensing group;
an analog-to-digital converter configured to convert the first sensing signals into first sensing values in a digital form during a first conversion period, and to convert the second sensing signals into second sensing values in the digital form during a second conversion period different from the first conversion period;
an encoder configured to generate first encoded sensing data by encoding first sensing data, in which the first sensing values and the second sensing values are integrated and included, during a first encoding period; and
a communication processor configured to transmit the first encoded sensing data during a first transmission period, and 
wherein the first encoding period is terminated after the first conversion period and the second conversion period are terminated, and the first transmission period is initiated after the first conversion period and the second conversion period are terminated.
14.	(Cancelled)	
15.	(Cancelled)
17. 	(Currently Amended) 	A controller comprising:
a communication processor configured to receive encoded sensing data from a touch driving circuit;
a decoder configured to restore sensing data by decoding the encoded sensing data; and
a touch processor unit configured to determine either a presence or an absence of a touch or a nearby touch based on the restored sensing data,
wherein the sensing data includes respective sensing values of a first sensing node and a second sensing node adjacent to each other among a plurality of sensing nodes in a touch panel, 
wherein the encoded sensing data includes a sensing value of the first sensing node and an encoded sensing value of the second sensing node, and the encoded sensing value of the second sensing node is a difference value between the sensing value of the second sensing node and the sensing value of the first sensing node,
wherein the plurality of sensing nodes is grouped into a plurality of sensing groups, and the plurality of sensing groups includes a first sensing group and a second sensing group, 
wherein the encoded sensing data is data generated by performing an encoding process on sensing data including the sensing value of the first sensing node and the sensing value of the second sensing node at once, 
wherein the sensing value of the first sensing node is generated by a first conversion process before the encoding process in the touch driving circuit, and 
wherein the sensing value of the second sensing node is generated by a second transformation process before the encoding process in the touch driving circuit.
Allowable Subject Matter
Claims 1-6, 9-13 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s claims, following the Examiner’s amendments, are considered allowable. Specifically, with respect to Claims 1 and 10, the use of the ADC to create a first conversion period and a second conversion period, the use of an encoder to create the encoded data that is provided to the communication processor during a first transmission period and the process in which the first encoding period. With respect to Claim 6, the same features as above but with the termination of the first conversion period, the first encoding period and the first transmission period and the second conversion period, the second encoding period and the second transmission period done in a sequential manner. Support for the amendments are in the original claims. The closest prior art of record, Gradinariu and Lesso, teaches a method of encoding data and transmitting it but fails to teach the specific termination sequences currently claimed. As such, Claims 1-6, 9-13 and 16-19 are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627